MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                   Jul 30 2019, 9:15 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEES
John F. Townsend, III                                     DOCTOR 1, MEDICAL PRACTICE
Townsend & Townsend, LLP                                  1 AND MEDICAL PRACTICE 2
Indianapolis, Indiana                                     Jon M. Pinnick
                                                          Schultz & Pogue, LLP
                                                          Indianapolis Indiana
                                                          ATTORNEY FOR APPELLEE
                                                          DOCTOR 2
                                                          Benjamin D. Ice
                                                          Barrett & McNagny LLP
                                                          Fort Wayne, Indiana
                                                          ATTORNEYS FOR APPELLEES
                                                          HOSPITAL 1, DOCTOR 3, DOCTOR
                                                          4, AND HOSPITAL 3
                                                          Jason A. Scheele
                                                          Lauren R. Deitrich
                                                          Rothberg Logan & Warsco LLP
                                                          Fort Wayne, Indiana
                                                          ATTORNEY FOR APPELLEES
                                                          DOCTOR 5 AND MEDICAL
                                                          PRACTICE 4
                                                          William A. Ramsey
                                                          Barrett & McNagny LLP
                                                          Fort Wayne, Indiana
                                                          ATTORNEY FOR APPELLEE
                                                          HOSPITAL 2
                                                          Charles W. McNagny
                                                          Fort Wayne, Indiana



Court of Appeals of Indiana | Memorandum Decision 18A-CT-2779 | July 30, 2019                       Page 1 of 4
                                                                ATTORNEYS FOR APPELLEE
                                                                MEDICAL PRACTICE 3
                                                                Sharon L. Stanzione
                                                                Brandon T. Miller
                                                                Johnson & Bell
                                                                Crown Point, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jerri Boling Bacino,                                      July 30, 2019
      Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                18A-CT-2779
              v.                                                Interlocutory Appeal from the
                                                                Marion Superior Court
      Hospital 1, et al.,                                       The Honorable David J. Dreyer,
      Appellees-Defendants.                                     Judge
                                                                Trial Court Cause No.
                                                                49D01-1810-CT-39313



      Bailey, Judge.



                                           Case Summary
[1]   Jerri Boling Bacino (“Bacino”) filed a complaint against twelve anonymous

      defendants, alleging medical malpractice.1 Bacino filed the complaint in

      Marion County, the location of registered agents for two defendants. Certain



      1
        The defendants were anonymously named because the lawsuit was initiated before a medical review panel
      issued an opinion on the matter. See Ind. Code § 34-18-8-7 (authorizing the instant procedure).

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2779 | July 30, 2019                 Page 2 of 4
      defendants then moved to transfer the case to Allen County, claiming Allen

      County was a preferred venue under Indiana Trial Rule 75(A) and Marion

      County was not a preferred venue. The motion was granted. Bacino now

      challenges the decision to transfer the case to Allen County, bringing an

      interlocutory appeal as of right pursuant to Indiana Appellate Rule 14(A)(8).


[2]   We affirm.



                                 Discussion and Decision
[3]   A plaintiff may bring a case in any county. Ind Trial Rule 75(A). However, if

      the plaintiff’s selected county is not a preferred venue, a defendant may request

      that the case be transferred to a preferred venue. Id. Upon a proper request, the

      court “shall order the case transferred” to the defendant’s requested venue. Id.


[4]   In granting the instant motion to transfer, the trial court ruled on a paper

      record. Thus, our review of any predicate factual determination is de novo.

      Equicor Dev., Inc. v. Westfield-Washington Twp. Plan Comm’n, 758 N.E.2d 34, 37

      (Ind. 2001). Moreover, this appeal turns on whether Marion County is a

      preferred venue, a question of law we review de novo. See Morrison v. Vasquez,

      124 N.E.3d 1217, 1219 (Ind. 2019).


[5]   Preferred venue status is determined with reference to the time an action was

      filed. E.g., Shelton v. Wick, 715 N.E.2d 890, 894 (Ind. Ct. App. 1999), trans.

      denied. Our Trial Rule 75(A) sets forth a list of preferred venues, one of which

      is “the county where . . . the principal office of a defendant organization is

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2779 | July 30, 2019   Page 3 of 4
      located.” T.R. 75(A)(4). Bacino claims the location of an entity’s registered

      agent is the location of its principal office. Because at least one defendant had a

      registered agent in Marion County, she argues the county is a preferred venue.


[6]   There was caselaw supporting Bacino’s proffered interpretation of “principal

      office”—but it is no longer good law. See Morrison, 124 N.E.3d at 1219-22

      (discussing past interpretations of “principal office”). Indeed, business statutes

      effective January 2018 (1) define “principal office” as “the principal executive

      office of an entity, whether or not the office is located in Indiana,” I.C. § 23-0.5-

      1.5-29, and (2) specify that the address of a registered agent “does not determine

      venue in an action or a proceeding involving the entity,” I.C. § 23-0.5-4-12. In

      light of these statutes, the Indiana Supreme Court recently held that “the

      location of the registered agent no longer determines preferred venue for either

      domestic or foreign corporations.” Morrison, 124 N.E.3d at 1222. That holding

      controls. Thus, Marion County was not a preferred venue due to the location

      of a defendant’s registered agent. Bacino has presented no other basis for

      establishing preferred venue in Marion County, and has presented no argument

      demonstrating Allen County was not a preferred venue.


[7]   Affirmed.


      Riley, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2779 | July 30, 2019   Page 4 of 4